11/24/2020


                                            DA 20-0010
                                                                                        Case Number: DA 20-0010

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2020 MT 294N


IN RE THE MARRIAGE OF:

DAWN E. PHILLIPS,

                Petitioner and Appellee,

         and

FRANK M. BUCKNUM,

               Respondent and Appellant.

APPEAL FROM:            District Court of the Twentieth Judicial District,
                        In and For the County of Lake, Cause No. DR-18-104
                        Honorable James A. Manley, Presiding Judge

COUNSEL OF RECORD:

                 For Appellant:

                        Quentin M. Rhoades, Rhoades, Siefert & Erickson PLLC, Missoula,
                        Montana

                 For Appellee:

                        Gregory A. McDonnell, Thomas C. Orr Law Offices, P.C., Missoula,
                        Montana


                                                    Submitted on Briefs: September 23, 2020

                                                              Decided: November 24, 2020


Filed:

                                  Vir-6A.-if
                        __________________________________________
                                          Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    Frank Bucknum appeals from an Entry of Final Decree, Finding of Contempt, and

Order of Attorney Fees entered on November 14, 2019 by the Twentieth Judicial

District Court, Missoula County. We affirm.

¶3    Dawn Phillips and Bucknum were married on October 2, 2004, in

Missoula, Montana. They entered into a premarital agreement the day before their wedding

on October 1, 2004, and subsequently amended the premarital agreement on August 28,

2006. The Premarital Agreement and the First Amendment to Premarital Agreement

included the disclosure of the parties’ respective assets and provided for both disclosure

obligations as well as distribution of those assets in the event of a dissolution. On

September 24, 2018, Phillips filed a Petition for Dissolution of Marriage. The petition

noted the existence of the Premarital Agreement and subsequent amendment but claimed

both were null and void due to “intimidation, misrepresentation, deceit, and fraud.”

Bucknum denied such allegations and asserted that the Premarital Agreement and

subsequent amendment should govern the division of the parties’ accumulated property

and debts.



                                            2
¶4     On February 15, 2019, Phillips and Bucknum attended a master-supervised

settlement conference and entered into a Marital Property Settlement Agreement (MPSA).

Bucknum appeared by video conference from Canada and independent counsel represented

him in the negotiation and preparation of the MPSA. Bucknum maintains that he was

suffering from pneumonia during the conference. Phillips appeared in-person and was also

represented by counsel. As part of the MPSA, both parties acknowledged that they

“intend[ed] through th[e] agreement to accomplish a fair and equitable distribution of their

marital estate . . .;” and they “ha[d] carefully and thoroughly read and approved th[e]

agreement in its entirety and . . . entered into negotiation and preparation of th[e] agreement

with full knowledge and understanding of its consequences.”                This included an

acknowledgement that the MPSA was fair and equitable and that it would be incorporated

into the Final Decree of Dissolution of Marriage. The MPSA also contained the following

provision:

       This agreement is complete and contains all understandings and agreements
       between the parties with regard to the issues set forth herein. No written or
       oral promises, understandings, representation, warranties, covenants,
       agreements, or any other undertakings exist between the parties other than
       those expressly set forth herein. No oral statement or written matter extrinsic
       to this agreement shall have any force or effect.

(Emphasis added.) By signing, the parties agreed that the MPSA was “effective and

enforceable immediately upon the execution . . . by both parties.” Bucknum, Phillips, and

their attorneys signed the MPSA that day, and it was filed with the District Court on

February 25, 2019.



                                              3
¶5     On May 16, 2019, Bucknum’s counsel requested to withdraw from the proceedings

based on a “major break down in attorney client communication . . . .” The District Court

granted the motion and Phillips issued a Uniform District Court Rule 10 Notice to

Bucknum notifying him that the court had granted his attorney’s request to withdrawal. On

May 23, 2019, Phillips requested the District Court order Bucknum to comply with the

MPSA and hold Bucknum in contempt for, inter alia, canceling Phillips’ insurance

coverage on the vehicle Phillips had been operating and the premises in which she had been

living, and failing to pay previously-awarded attorney fees and a temporary maintenance

payment. Bucknum failed to respond to the Rule 10 Notice or Phillips’ motion. Phillips

filed another motion on July 18, 2019, requesting that the District Court issue an order

holding Bucknum in default for his failure to respond and to set a hearing to determine

damages. Specifically, Phillips sought to address Bucknum’s failure to make promised

and stipulated payments and to execute documents as required by the MPSA.

¶6     On September 27, 2019, the District Court held a hearing on the outstanding

motions. Bucknum represented himself and Phillips appeared with counsel. Phillips

testified and presented exhibits. Bucknum testified and attempted to introduce a letter from

his physician in Victoria, Canada, to explain his condition at the mediation conference and

to support his request to withdrawal from the MPSA. The District Court properly excluded

it on hearsay grounds. Next, Bucknum wished to have the doctor appear through the

court’s video conference system; however, Bucknum did not make arrangements to use the

system and did not know how to use it. Bucknum did not indicate or request to call remote

witnesses through the video conference system at the hearing. The District Court did

                                             4
permit Bucknum to call any witness he wanted to present on his cellphone, but Bucknum

chose not to do so. Bucknum then called two witnesses who were present in the courtroom.

Ultimately, the District Court heard testimony and admitted exhibits from both parties.

¶7     In the District Court’s October 8, 2019 Findings of Fact and Conclusions of Law,

and Order, the District Court found Bucknum in contempt for failing to abide by its

previous orders relating to the distribution of assets and duties under the MPSA.1 The

District Court concluded that the MPSA was not unconscionable and was binding and

enforceable   between    the   parties.   The   District   Court    concluded    that     the

Premarital Agreement and the First Amendment to Premarital Agreement were void “to the

extent that . . . the MPSA was approved, entered into, and executed by and between the

parties and their respective counsel.” Among other things, the court specifically ordered

Bucknum to transfer certain real property and ownership of vehicles belonging to Phillips

in accordance with the MPSA. The District Court ordered Bucknum to pay attorney fees

previously ordered and the single maintenance payment agreed upon by the parties. Within

30 days, Bucknum was to pay the parties’ taxes. The District Court granted Phillips’

motion for attorney fees incurred to enforce the MPSA.

¶8     Bucknum failed to follow any of the District Court’s orders. On November 5, 2019,

Phillips filed another motion to compel Bucknum to abide by the District Court’s orders

and instructions and to hold him in contempt for the third time. The District Court held a

hearing on Phillips’ motion. Bucknum did not appear and the District Court found him in


1
 The District Court had previously issued an order on December 24, 2018, holding Bucknum in
contempt after violating an economic Temporary Restraining Order between the parties.
                                            5
contempt of court for failure to abide by the October 8, 2019 order. On November 14,

2019, the District Court entered the Final Decree at issue in this appeal. Phillips received

a writ of execution on December 17, 2019, and executed it against Bucknum to recover

monies previously awarded. The writ was partially satisfied after Bucknum’s bank was

levied, but he still has not fully complied with the District Court’s orders or instructions

regarding compliance with the MPSA.

¶9     The first issue Bucknum raises on appeal is whether the District Court erred in its

conclusion of law that the parties’ Premarital Agreement and subsequent agreement are

void. Bucknum argues that the terms of the Premarital Agreement should be incorporated

into the MPSA and the documents should be read together. He maintains that the District

Court’s failure to do so constitutes prejudicial error, and, when read together, the Premarital

Agreement and the MPSA’s disposition of property result in no award of attorney fees and

no equalization payment to Phillips. We affirm.

¶10    The standard of review of a district court’s conclusions of law is whether the

conclusions are correct. In re Marriage of Rada, 263 Mont. 402, 405, 869 P.2d 254, 255

(1994).

¶11    Montana’s public policy promotes “the amicable settlement of disputes between

parties to a marriage.” In re Marriage of Wagenman v. Wagenman, 2016 MT 176, ¶ 14,

384 Mont. 149, 376 P.3d 121 (citing § 40-4-201(1), MCA). “For this reason, parties [to] a

marriage dissolution may enter into a written settlement agreement” that governs the

disposition of each spouse’s property. Wagenman, ¶ 14 (citing § 40-4-201, MCA). A

district court is bound by the terms of the separation agreement unless the court finds the

                                              6
separation agreement unconscionable. Wagenman, ¶ 14 (citations omitted). In other

words, a district court may not modify the terms of a settlement agreement absent a finding

of unconscionability. Wagenman, ¶¶ 14, 17-18; Hadford v. Hadford, 194 Mont. 518, 523,

633 P.2d 1181, 1184 (1981) (the conscionability versus unconscionability of a settlement

agreement is decided by operation of law when the settlement is approved and merged with

the divorce decree).    Unconscionability is discussed in the Code Commissioner’s

comments to § 40-4-201, MCA, where it is defined as including “protection against one-

sidedness, oppression, or unfair surprise.” Section 40-4-201, MCA, Annotation, Comm’rs

Note (2013); In re Marriage of Lawrence, 197 Mont. 262, 271, 642 P.2d 1043, 1048

(1982). “Terms of [an] agreement set forth in [a] decree are enforceable by all remedies

available for enforcement of a judgment, including contempt, and are enforceable as

contract terms.” Section 40-4-201(5), MCA. As such, parties to a settlement agreement

are bound by the terms of that agreement unless the district court finds the settlement

agreement unconscionable.

¶12   The record establishes Bucknum and Phillips both willingly attended the settlement

conference on February 15, 2019. The settlement conference was supervised by an

experienced settlement master, and both parties were represented by counsel in negotiating

the terms of the MPSA. Phillips and Bucknum signed the agreement at the end of the day

acknowledging that they “intend[ed] that th[e] agreement be determined by the [District

Court] to be fair and equitable and the agreement be incorporated into the Final Decree of

Dissolution of marriage . . .” The parties participated in good faith to resolve the

outstanding issues between them and reached an agreement in the end. Along with a

                                            7
division   of   the   parties’   property,   the   argument   over   the   validity   of   the

Premarital Agreement and subsequent agreement was resolved by the provisions of the

MPSA. The terms of the MPSA indicate that the parties agreed the MPSA was “complete”

and contained “all understandings and agreements between the parties with regard to the

issues” between the parties. A prior written agreement, such as a premarital agreement,

can be modified by a subsequent written agreement, such as a settlement agreement, but

modification requires a manifestation of intent by both parties. AAA Constr. of Missoula,

LLC v. Choice Land Corp., 2011 MT 262, ¶ 27, ¶ 29, 362 Mont. 264, 264 P.3d 709. By

signing the MPSA, both parties manifested their intent that the MPSA controlled and was

a complete resolution of prior disputes.

¶13    We conclude the District Court did not abuse its discretion when it determined the

Premarital Agreement was void. The MPSA was enforceable and resolved the dispute over

the validity of the Premarital Agreement and the disposition of the property. Because we

find the MPSA enforceable, we need not address Bucknum’s arguments that the MPSA

and the Premarital Agreement, read together, result in no award of attorney fees and no

equalization payment to Phillips.

¶14    The second issue Bucknum raises on appeal is whether the District Court erred when

it did not continue the final hearing and Bucknum was unable to present his remote witness

through the courtroom’s video conference system. Bucknum argues the system failed and

the District Court should have reset the final hearing.

¶15    “We review a district court’s decision to grant or deny a motion for a continuance

for abuse of discretion.” In re Marriage of Eslick, 2013 MT 53, ¶ 10, 369 Mont. 187, 304

                                               8
P.3d 372. “Any motion for a continuance is within the sound discretion of the district court

and we will not overrule the court’s decision to deny a request for a continuance unless

there is an affirmative showing that [the movant] has suffered prejudice.” Eslick, ¶ 10. “A

district court abuses its discretion when it acts arbitrarily without the employment of

conscientious judgment or exceeds the bounds of reason, resulting in substantial

prejudice.” Eslick, ¶ 10.

¶16    Bucknum argues that his pneumonia made him extremely tired, and the illness and

remote nature of the settlement conference led him to misunderstand the legal implications

of signing the MPSA on February 15, 2019. Believing the Premarital Agreement was still

valid and that he had three days to read and rescind the MPSA if he so chose, Bucknum

argues he signed the MPSA without comprehension. To support this argument, Bucknum

sought to call his doctor in Victoria, Canada, as a witness at the September 27, 2019

hearing. Bucknum now maintains that the District Court’s courtroom equipment and

remote hook-up infrastructure failed, and he was prejudiced because his doctor was unable

to testify. However, the record does not indicate the court’s video conference system was

not working. Instead, Bucknum failed to make arrangements to use the system and did not

know how to use it. There is no motion or other request in the record indicating that

Bucknum planned to call remote witnesses through video conferencing at the hearing.

When Bucknum could not operate the teleconference system, the District Court permitted

him to call witnesses on the phone, which he chose not to do before calling his two

witnesses who were present in the courtroom.



                                             9
¶17    Bucknum had the burden of presenting his own witnesses and, if necessary, to

arrange for them to testify remotely. Alternatively, Bucknum could have called his witness

on the phone or moved the court for a continuance, recess, or postponement of the hearing.

He took none of these actions. Instead, Bucknum called witnesses who were present and

chose not to call his doctor by phone after the District Court granted him permission to do

so. Bucknum did not make arrangements to use the teleconference system prior to the

hearing, and he did not request a continuance. Because no motion to continue was made,

we do not need to address whether Bucknum was prejudiced by a denial of such motion.

The District Court did not abuse its discretion when it did not continue the hearing sua

sponte.

¶18    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶19    Affirmed.


                                                 /S/ LAURIE McKINNON



We concur:

/S/ MIKE McGRATH
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR
/S/ JIM RICE



                                            10